Citation Nr: 1815911	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  16-40 835A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an effective date prior to February 12, 2014 for service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1957 to November 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, that granted service connection for bilateral hearing loss, effective February 12, 2014.  The Board notes subsequent rating decisions in February and March 2015 explicitly denied an earlier effective date of service connection for bilateral hearing loss, but the current appeal must relate back to the November 2014 rating decision that initially assigned the effective date of service connection for bilateral hearing loss.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran first filed a service connection claim for bilateral hearing loss on February 12, 2014.


CONCLUSION OF LAW

The criteria for an effective date prior to February 12, 2014 for service connection for bilateral hearing loss have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400.  The date of receipt is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r).

Prior to March 24, 2015, VA defined a "claim" as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2014); 79 Fed. Reg. 57,696 (Sept. 25, 2014) (effective March 24, 2015) (eliminating the informal claims).  An informal claim was defined as "[a]ny communication or action indicating an intent to apply for one or more benefits."  38 C.F.R. § 3.155 (a).  Thus, the essential elements for a claim, whether formal or informal, were "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing" for the relevant time period for this appeal.  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).

Here, the record clearly establishes the Veteran first filed a service connection claim for bilateral hearing loss on February 12, 2014.  The Agency of Original Jurisdiction assigned the current effective date of service connection for bilateral hearing loss based on the date of this claim in accordance with VA statutes and regulations.

There is no evidence that suggests the Veteran filed a service connection claim for bilateral hearing loss prior to February 12, 2014.  Rather, the Veteran has variously asserted the effective date of service connection for bilateral hearing loss should go back to the date medical evidence first establishes he had a bilateral hearing loss disability or to the date of his separation from service because medical evidence indicates his current bilateral hearing loss disability is the result of acoustic trauma in service.  While cognizant of the Veteran's perspective on the issue, the Board notes Congress has not authorized VA to establish effective dates on this basis and has clearly indicated the effective date of service connection will be the date of claim unless the claim is received within one year of discharge or release from active service.  See 38 U.S.C. § 5110.  VA cannot pay a benefit that has not been authorized by Congress.  See Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992), citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990).  Thus, the law is dispositive, and the request for an earlier effective date must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the claim should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law).


ORDER

Entitlement to an effective date prior to February 12, 2014 for service connection for bilateral hearing loss is denied.




____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


